DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 02/22/2022 (“Amendment”). Claims 1, 3-11, 15, and 16 are currently under consideration. The Office acknowledges the amendments to claims 1, 4, and 6-10, as well as the addition of new claims 15 and 16. Claims 12-14 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal issuing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8 and 11 include broad recitations followed by the phrase “in particular” and then narrower recitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claims 9 and 10 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1, 3-11, 15, and 16 are directed to a “device,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
deriving a pulse height baseline from the pulse height signal, deriving a de-trended pulse height signal by subtracting the pulse height baseline from the pulse height signal; computing the pulse pressure variation from the de-trended pulse height signal and the pulse height baseline as the ratio between the difference between extrema of the de-trended pulse height signal and the respective value of the pulse height baseline signal.
Each of these steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the pulse height signal, they would be able to perform the derivations/calculations by observing morphological features and performing simple calculations therefrom. There is nothing to suggest an undue level of complexity in the calculations. Therefore, a person would be able to perform them mentally or with pen and paper.
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a processor), and
add insignificant extra-solution activity (the pre-solution activity of: obtaining an input signal and processing the signal (e.g. filtering the signal) to derive a pulse height signal, using a generic data-gathering component (a signal input); the post-solution activity of: outputting the computed pulse pressure variation, using a generic data-outputting component (a signal output)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the computed pulse pressure variation is not outputted in any way such that a diagnostic benefit is realized (i.e., it remains in a processing “black box”). Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. determining a ventilation frequency (claims 4, 5, and 15), using a computing window (claim 8), subtracting and dividing (claims 9 and 10), etc.),
further describe the pre-solution activity (or the structure used for such activity) (e.g. obtaining the ventilation frequency (claim 3), filtering around a ventilation frequency (claims 6 and 16), interpolating (claim 11), etc.), and
describe field-of-use context (e.g. the type of input signal (claim 7), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0316278 (“Addison”) and US Patent Application Publication 2010/0152560 (“Turcott”).
Regarding claim 1, Addison teaches [a] device for determining pulse pressure variation of a subject (¶¶s 0033 and 0038, determining a relationship which involves PPV requires calculation of PPV, according to the formula as described - “[t]he minimum amplitude of the cardiac pulses may be subtracted from the maximum amplitude then divided by an average or mean value”), said device comprising: a signal input configured to obtain an input signal representing a hemodynamic signal of the subject (¶ 0008 - also see Fig. 16, sensor 212 providing a signal to monitor 214); a processor (Fig. 10, processor 520 - also see Fig. 17) configured to process the input signal and compute a pulse pressure variation by: deriving a pulse height signal from the input signal (¶ 0034 - also see Fig. 1, showing amplitudes), deriving a pulse height baseline from the pulse height signal (¶¶s 0039 and 0040, AMP.sub.ave being an average of the amplitudes), …, and computing the pulse pressure variation from the … pulse height signal and the pulse height baseline signal as the ratio between the difference between extrema of the … pulse height signal and the respective value of the pulse height baseline signal (as above, in ¶ 0038 - “[t]he minimum amplitude of the cardiac pulses may be subtracted from the maximum amplitude then divided by an average or mean value); and a signal output (Fig. 10, post-processor 534) configured to output the computed pulse pressure variation to a display of a signal issuing unit (Fig. 10, display 540 being part of a computer or other such device - also see ¶ 0043, “displayed PPV,” Fig. 2, etc.) for consideration by a physician and/or clinician treating the subject (¶ 0081).
Addison does not appear to explicitly teach deriving a de-trended pulse height signal by subtracting the pulse height baseline from the pulse height signal, and then using the detrended signal for analysis.
Turcott teaches normalizing/de-trending signal samples by subtracting an average from each of the plurality of samples (¶ 0075). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to de-trend the signals in Addison as in Turcott, and then to use the de-trended signals for analysis, since de-trending is a common signal processing technique to make analysis of data easier (i.e., the signal becomes more uniform, making it easier to visually observe amplitude differences). This would still preserve all of the data needed to make the DPOP calculation of ¶ 0039 of Addison.
Regarding claim 3, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott further teaches wherein the signal input is configured to obtain the ventilation frequency of the subject (Addison: ¶ 0041, respiration rate. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive the ventilation frequency rather than calculate it, for the purpose of conserving processing resources, and since respiration rate is important for adjusting time windows as described in ¶ 0041).
Regarding claim 4, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott further teaches wherein the processor is configured to determine the ventilation frequency of the subject by extracting an input signal baseline from the input signal and estimating the ventilation frequency from the input signal baseline (Addison: ¶¶s 0035, 0036, respiratory rate is found in the modulation of the baseline B of the PPG waveform 21 - see Fig. 1. ¶ 0041 describes respiration rate as calculated or measured).
Regarding claim 5, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott further teaches wherein the processor is configured to determine the ventilation frequency of the subject by extracting the ventilation frequency from the de-trended pulse height signal (Addison: ¶¶s 0035, 0036, respiratory rate is found in the modulation of the baseline B of the PPG waveform 21 - see Fig. 1. The baseline B may be tracked by following e.g. the peaks 28 of the PPG waveform 21 (Addison: ¶ 0036), which are still evident after normalizing according to the teachings of Turcott. Addison: ¶ 0041 describes respiration rate as calculated or measured).
Regarding claim 7, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott further teaches wherein the signal input is configured to obtain as the input signal a signal selected from the group of signals comprising an arterial blood pressure signal, a photoplethysmographic signal (Addison: Abstract, ¶ 0033), a blood flow signal, a Doppler ultrasound signal, a laser Doppler signal, a speckle-contrast signal, a ballistocardiographic signal, an accelerometer signal, a radio-frequency inductance signal or a bio-impedance signal acquired from the subject.

Claims 6, 8-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Addison-Turcott in view of US Patent Application Publication 2014/0323876 (“McGonigle”).
Regarding claims 6 and 16, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott does not appear to explicitly teach wherein the processor is configured to filter the de-trended pulse height signal using a band pass filter around the ventilation frequency of the subject, the band pass filter having an adaptive or predetermined center frequency and/or bandwidth set based on the ventilation frequency.
McGonigle teaches band pass filtering around a determined respiration rate (¶ 0091. The center frequency of the filter is adaptive in the case that the expected range of respiration is based on a determined respiration rate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to band pass filter the de-trended signal of the combination around a respiration rate, as in McGonigle, for the purpose of identifying excessive baseline modulations to ensure subsequent calculations are accurate (McGonigle: ¶¶s 0091, 0093).
Regarding claim 8, Addison-Turcott-McGonigle teaches all the features with respect to claim 6, as outlined above. Addison-Turcott-McGonigle further teaches wherein the processor is configured to compute the pulse pressure variation from the de-trended pulse height signal or the filtered de-trended pulse height signal in a computing window having a predetermined window length or a window length determined from the ventilation frequency of the subject, in particular having a window length of at least one ventilation cycle or an integer multiple of one ventilation cycle (Addison: ¶ 0038, a particular window, ¶ 0041, the window is one respiratory cycle or a fixed window, etc.).
Regarding claim 9, Addison-Turcott-McGonigle teaches all the features with respect to claim 8, as outlined above. Addison-Turcott-McGonigle further teaches wherein the processor is configured to compute the pulse pressure variation value in the computing window by computing the difference between a maximum value and a minimum value (Addison: ¶ 0038, subtracting the minimum amplitude from the maximum amplitude) or between an upper threshold value and a lower threshold value of the de-trended pulse height signal in the computing window, said upper threshold value being in a range of 75-99% and the lower threshold value being in a range of 1-25%.
Regarding claim 10, Addison-Turcott-McGonigle teaches all the features with respect to claim 8, as outlined above. Addison-Turcott-McGonigle further teaches wherein the processor is configured to compute the pulse pressure variation by dividing computed pulse pressure variation values by the respective values of the pulse height baseline (Addison: ¶ 0038, “[t]he minimum amplitude of the cardiac pulses 22 may be subtracted from the maximum amplitude then divided by an average or mean value.” The average/mean value is the baseline as described in ¶¶s 0039 and 0040).
Regarding claim 11, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott does not appear to explicitly teach wherein the processor is configured to derive the pulse height signal from the input signal by interpolation, in particular spline interpolation or linear interpolation, and low-pass filtering.
McGonigle teaches conditioning a signal by low pass filtering and interpolating (¶¶s 0055 and 0056).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the pulse height signal of Addison by interpolating and low pass filtering, as in McGonigle, for the purpose of preparing the signal for further analysis (McGonigle: ¶ 0055, low pass filtering e.g. to remove high frequency noise, ¶ 0056, interpolating to reduce the number of samples and/or smooth the signal).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Addison-Turcott in view of US Patent Application Publication 2011/0270097 (“Aboy”).
Regarding claim 15, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott does not appear to explicitly teach wherein the processor is configured to determine the ventilation frequency of the subject by extracting an arterial blood pressure baseline from the input signal and estimating the ventilation frequency from the arterial blood pressure baseline (although ¶ 0035 of Addison acknowledges that respiratory modulation can be observed as e.g. baseline or amplitude modulation).
Aboy teaches calculating fluid responsiveness using an arterial blood pressure signal as an alternative to a photoplethysmographic signal (Abstract, ¶ 0020). Aboy shows that the arterial blood pressure signal, like the photoplethysmographic signal of Addison, includes respiratory modulation that can be observed as baseline or amplitude modulation (Fig. 2), useful to calculate respiratory frequency (¶ 0032).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain an arterial blood pressure signal in Addison-Turcott, as in Aboy, for the purpose of being able to compare Addison’s PPG-based methods with the standard PPV metric (Addison: ¶¶s 0006, 0007) to be able to assess the usefulness of the PPG-based methods (Addison: ¶ 0042). It further would have been obvious to calculate ventilation/respiratory frequency using this signal since it is used to calculate the PPV metric used for comparison (Aboy: ¶¶s 0025, 0032).

Response to Arguments
Applicant’s arguments filed 02/22/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 112(b) are partially persuasive in that not all issues were addressed. Therefore, the rejections are withdrawn or maintained as indicated above. 
In response to the amendments and arguments regarding the rejections under 35 USC 101, they are not persuasive. The result of the abstract idea in claim 1 remains in a processing “black box” since the claim does not actually recite the display, but merely a signal output that is configured to output a signal. Sending a signal is not the same as bringing it into the real world. But even if a display were part of the device, the Office maintains that it would merely be involved in extra-solution activity. Applicant has not established that the claim is directed to a practical application via e.g. an improvement to the technology, because there is no citation to the specification discussing this improvement (the Background section deals with what is already known). Further, at least based on the art rejections, it is not clear that the claims reflect any alleged improvement.
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. Addison derives a pulse height signal because the signal of Fig. 1  is a pulse height signal. This signal reflects amplitudes/heights picked up by the PPG sensor. In any case, it should be noted that when monitoring baseline or amplitude modulation (Addison: ¶ 0036), features such as peaks of this signal are tracked. That is also considered a pulse height signal. Regarding deriving a pulse height baseline, it is submitted that AMP.sub.ave described in ¶¶s 0039 and 0040 is this baseline. Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791